493 So. 2d 19 (1986)
Sharper Lee JONES, Appellant,
v.
Isabell A. JONES, Appellee.
No. 85-1685.
District Court of Appeal of Florida, Fifth District.
July 24, 1986.
Rehearing Denied September 4, 1986.
Henry J. Martocci, Merritt Island, for appellant.
No appearance for appellee.
PER CURIAM.
Paragraph seven of the final judgment, as amended, requires the ex-husband to pay all reasonable and necessary nonelective medical expenses incurred by the ex-wife which are not covered by medicare or other health insurance, as exceeds $100 during any continuous six (6) month period during the two year period following the final judgment. Although this provision is limited in scope and in time, it is not limited in dollar amount or total financial exposure as is necessary in order to limit the ex-husband's total financial liability to a trial court's finding of the ex-husband's present financial ability to provide this item of support. See Richards v. Richards, 477 So. 2d 620 (Fla. 5th DCA 1985); Miller v. Miller, 466 So. 2d 356 (Fla. 5th DCA 1985). Accordingly, this provision of the final judgment is reversed and remanded to the trial court for reconsideration. The final judgment is otherwise affirmed.
REVERSED IN PART and REMANDED.
ORFINGER, COBB and COWART, JJ., concur.